DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 6, 2021 was filed after the mailing date of the Notice of Allowance on January 6, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 4, 6-8 and 11-12 are allowed (renumbered 1-6, respectively).
The following is an examiner’s statement of reasons for allowance: 
The prior art teaches a sensor data management system, the system comprising a communicator, selector and controller, with discrete sensors for the collection, processing and distribution of measurement data regarding various monitored locations.

Regarding claim 4, the closest prior art fails to anticipate or render obvious when a sensor different from the plurality of sensors is detected or the selected sensor is not detected in the collected measurement data, the sensor selector reconstructs the classification model; and the sensor selector causes a sensor corresponding to an explanatory variable included in the reconstructed classification model to be the sensor to be used for the state prediction, in combination with all other limitations as claimed by Applicant.
Regarding claim 11, the closest prior art fails to anticipate or render obvious reconstructing the classification model when a sensor different from the plurality of sensors is detected or the selected sensor is not detected in the collected measurement data; and causing a sensor corresponding to an explanatory variable included in the reconstructed classification model to be the sensor to be used for the state prediction, in combination with all other limitations as claimed by Applicant.
Regarding claim 12, the closest prior art fails to anticipate or render obvious reconstructing the classification model when a sensor different from the plurality of sensors is detected or the selected sensor is not detected in the collected measurement data; and causing a sensor corresponding to an explanatory variable included in the reconstructed classification model to be the sensor to be used for the state prediction, in combination with all other limitations as claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944.  The examiner can normally be reached on Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865